Citation Nr: 0933352	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypogonadism.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
September 1995 and from March 2005 to April 2006, with 
additional periods of active service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypogonadism.  The Veteran contends that his hypogonadism is 
due to having been given the anthrax vaccine in service.

The record reflects the RO issued a Statement of the Case 
(SOC) on the issue of entitlement to service connection for 
hypogonadism in May 2007.  The RO then certified the claims 
on appeal in January 2009 and transferred the claims file to 
the Board.  At the May 2009 Board hearing, the Veteran 
submitted additional evidence that appears to be relevant to 
the issue on appeal.  However, the Veteran did not provide a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2008).

By letter dated in August 2009 the Board notified the Veteran 
that he had the right to have the new evidence reviewed by 
the RO prior to the Board's adjudication of the claim.  This 
letter provided the Veteran the option of waiving RO review 
or remanding the claim for the RO's consideration of the new 
evidence.  The Veteran responded in August 2009 that he 
wished for his claim to be remanded to the RO.  Accordingly, 
since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  38 C.F.R. § 20.1304 (2008).

The Veteran's service treatment records reveal that the 
Veteran was administered the anthrax vaccine in February and 
March 2000.  The Veteran's private treatment records reveal 
that the Veteran was diagnosed with hypogonadism in July 
2004.  The Veteran has submitted medical articles indicating 
that hypogonadism may be related to the anthrax vaccine.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As such, the Board finds that the claim must be remanded for 
the Veteran to be afforded a VA medical examination regarding 
the etiology of the Veteran's hypogonadism.

Review of the claims folder and the Veteran's testimony 
before the undersigned Acting Veterans Law Judge at a hearing 
dated in May 2009, reveals that the Veteran reports having 
received continuous treatment for his conditions at the VA 
Medical Center (VAMC) in Lebanon, Pennsylvania, since 2003.  
The Board notes that no records regarding the Veteran's 
treatment at the VAMC in Lebanon, Pennsylvania have been 
associated with the claims folder dated prior to April 2006 
and since July 2006.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In light of the incomplete VA treatment 
records associated with the claims folder, the RO should 
attempt to obtain complete copies of the Veteran's VA 
clinical records from the VAMC in Lebanon, Pennsylvania.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the Veteran from the VA 
Medical Center in Lebanon, Pennsylvania. 

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any endocrine condition, to include 
hypogonadism, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the onset 
and continuity of hypogonadism and opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any endocrine condition, to include 
hypothyroidism, is related to or had its 
onset during service, and particularly, 
to his receipt of the anthrax vaccine.  
The rationale for all opinions expressed 
should be provided in a report.  

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




